PER CURIAM.
Judgment and order reversed, and new trial ordered, with costs to the appellant to abide the event, upon questions of law only; the facts having been examined and no error found therein. Held, that it was error for the trial justice, as he apparently did, to permit the jury to consider the attestation clause upon the policy in question as evidence of its issue and delivery, so as to make a completed contract as claimed by the plaintiff; also held, that it was an impropriety calling for reversal for the counsel for the plaintiff, in summing up, to state: “Here is this insurance company, with its millions, and here is this widow, with her two little ones. As between this insurance company with its millions and this widow with her two little ones, I hope you won’t hesitate long what to do.”